Landon, J., (concurring.)
I concur in the result. I think that the real estate was by the teems of the will equitably converted into personal property as of the death of the testatrix. It remained so at the death of Matilda Brisbin, and as such passed under the will to her children. 2 Story, Eq. Jur. § 793. Giles S. Brisbin, husband of Matilda, had no estate as tenant by the curtesy, since his wife was never seised of the land. The bill of sale of the interest and income made by Giles S. Brisbin’s children to him conveyed no estate in the land. Hence he had no estate which could pass under the sale upon the execution, and hence the complaint states no cause of action.